UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7673



LYNDON B. TISDALE,

                                              Plaintiff - Appellant,
          versus


CALVIN ANTHONY, Warden of Lee Correctional
Institution,

                                              Defendant - Appellee,
          and


SCDC, Intity,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-99-3874-2-8AJ)


Submitted:   February 8, 2001          Decided:     February 15, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lyndon B. Tisdale, Appellant Pro Se.      John Evans James, III,
RICHARDSON & JAMES, Sumter, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lyndon B. Tisdale appeals the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.         Tisdale’s

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994).    The magistrate judge recommended that re-

lief be denied and advised Tisdale that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Tisdale   failed   to   object   to   the   magistrate   judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.             Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).     Tisdale has waived appellate review by

failing to file objections after receiving proper notice.           Accord-

ingly, we affirm the judgment of the district court.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                     2